TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00264-CV



                        Trinity Hardwood Distributors, Inc., Appellant

                                                 v.

           J.T. Shannon Lumber Company d/b/a Shamrock Plank Flooring, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. D-1-GN-12-003391, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant has filed an unopposed motion to dismiss its appeal, explaining that it has

settled its dispute with appellee. We grant the motion and dismiss the appeal. See Tex. R. App. P.

42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: July 11, 2013